Appeal by defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered March 14,1981, convicting him of grand larceny in the third degree, criminal mischief in the fourth degree, and criminal trespass in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal trespass in the third degree and vacating the sentence imposed thereon, and the count upon which such conviction is based is dismissed. As so modified, judgment affirmed (cf. People v O’Keefe, 80 AD2d 923). Lazer, J. P., Rabin, Cohalan and Margett, JJ., concur.